Title: To John Adams from Benjamin Guild, 4 February 1819
From: Guild, Benjamin
To: Adams, John


				
					My dear Sir,
					4th Feby. 1819 Tremont Street
				
				The peculiar appropriatness of the enclosed letter, and the wish, often expressed by my mother, that you Could see it, induced Mrs Guild to Copy it, and is my apology for the liberty I take in sending it. The hope which, brightened the affection, and chastened the affliction, of Mr Jones, is also your hope. Such testimonies of the upholding power of the Almighty, to those who put their trust in him, are their richest earthly rewards, and our religion exhibits its most lovely features, when its disciples, in affliction, are enabled to feel, “Nevertheless, if the word of God be my Companion, & his holy Spirit my guide, I need not be solitary till I shall once more meet my departed Saint, never more to be seperated, which God grant in his good time, according to his word and promise in our Lord & Savior Jesus Christ.”With great regard I am / My dear Sir, yr ob Set
				
					Ben Guild
				
				
			